RUIZ, Associate Judge,
dissenting:
Although I agree that the CRB’s interpretation, that D.C.Code § 32 — 1513(d)(i) requires actual notice by the employer, is reasonable, and we therefore must defer to it, I cannot agree with the majority’s reversal of the ALJ’s finding that the requirement of actual notice is excused on the facts of this case under the authority of D.C.Code § 32 — 1513(d)(2) “on the ground that for some satisfactory reason such notice could not be given” to the employer. Id. This was one of the factual findings that our remand order to the CRB requested that the ALJ make on remand. See ante at 608. Petitioner Howard University Hospital (“HUH”) appealed the ALJ’s determination, but the CRB strictly interpreted the terms of our remand order as not permitting the CRB to review the *614ALJ’s fact-findings implementing the statutory provision. In its submission to this court after remand, however, the CRB states that “the ALJ made appropriate findings.”
The court now reverses the ALJ’s factual finding under section 32 — 1513(d)(2)—a finding to which we owe deference unless not supported by substantial evidence, see Perkins v. D.C. Dep’t of Employment Servs., 482 A.2d 401, 402 (D.C.1984) — on the ground that the ALJ misinterpreted the requirements of that statutory section.1 The CRB, however, did not address the proper interpretation of this statutory provision on remand because it was not expressly instructed to do so in our remand order:
In its appeal to the CRB, the Petitioner [HUH] challenged the ALJ’s application of D.C. Official Code § 32-1513(d)(2), asserting that the language “could not be given” requires circumstances preventing or prohibiting an injured worker from giving timely notice. However, given the DCCA’s remand to DOES, the Panel is without jurisdiction to address the merits of the Petitioner’s appeal at this time and, accordingly by separate order, dismissed its Application for Review without prejudice. (Exhibit “D”).
The Panel is aware that the DCCA maintains that the expertise in workers’ compensation law in this jurisdiction lies with DOES, who is charged with administering the Act, that DOES should make the initial interpretation [to] the Act’s provisions after considering the language, structure, and purpose of the Act, and that the DCCA defers to the aforesaid interpretation if it is reasonable in light of the language and legislative history of the Act. See Mushroom Transportation v. D.C. Department of Employment Services, 698 A.2d 430, 432 (D.C.1997); Lincoln Hockey LLC v. D.C. Department of Employment Services, 810 A.2d 862, 866 (D.C.2002). However, in this case, the DCCA, in its Order stated:
After the foregoing questions are answered on remand, the record thus amplified should be returned to this division for a final decision on the pending petitions for review.
The Panel interprets this language as a grant of limited jurisdiction to the agency to only answer the questions posed by the DCCA in its Order with primary jurisdiction over this matter remaining with the DCCA. Based upon this interpretation, the Panel determines that it is precluded, at this time, from addressing the merits of the Petitioner’s appeal and must return this matter to the DCCA for resolution of the pending appeals.
CRB Supplemental Decision and Order at 3.
In light of the ALJ’s determination in favor of the claimant on the question of notice, and the CRB’s limited view of its scope of action on remand, the court was requested to remand the case to the CRB a second time so the agency may provide the court with its interpretation of section 32 — 1513(d)(2). That request was denied by the court.
*615There is no question that the issue of the proper interpretation of section 32-1513(d)(2) posed in this case, where the claimant reasonably expected that another employee would notify the employer of her work-related injury, is an issue of first impression for the court. The single case on which the majority relies, Teal v. D.C. Dep’t of Employment Servs., 580 A.2d 647, 651 (D.C.1990), see ante at 614, dealt with a different question, under a different statutory provision, section 32-1513(a)2 and addressed whether there was substantial evidence to support the agency’s determination that the claimant was not so impaired as to be unable to understand the nexus between his injury and work, and so was required to give timely notice to the employer. See id. at 650 (“At issue here is when Teal knew or should have known of a relationship between his injury and his employment.”). Teal does not address (or even mention) section 32-1513(d)(2),3 the statutory provision at issue in this case. See 580 A.2d at 650 n. 4 (referring to — but not deciding — whether failure to give notice was excused under the predecessor to a different provision excusing notice, D.C.Code § 32 — 1513(d)(1)). Not surprisingly, the CRB does not cite Teal in either of its orders in this case or in its submissions to this court, nor did the ALJ. The law is clear as recited in the CRB’s Supplemental Order quoted supra that the initial interpretation of the statute is for the agency, and that we are to defer to such an interpretation if reasonable.4 Indeed, that is exactly what the court does in this case with respect to section 32-1513(d)(1). See ante at 611-12.
I would follow our usual course and remand for the CRB’s views on the proper interpretation and application of section 32-1513(d)(2). First, our cases and basic notions of the proper allocation of responsibility between the courts and administrative agencies mandate that we should do so. See Mushroom Transp., 698 A.2d at 432. Second, the CRB’s Supplemental Order and briefs to the court in no way indicate disagreement with the ALJ’s findings; to the contrary, they are described as “appropriate.” Yet the court is now reversing the ALJ’s finding on notice without the required input from the CRB on a statutory provision that the agency has not previously had an opportunity to interpret as applied to facts similar to the ones in this case. Third, the ALJ’s finding that the lack of notice should be excused under section 32 — 1532(d)(2) seems eminently reasonable given the facts of this case, where a young woman in her early thirties suffered a stroke while working as a resident physician at Howard University Hospital, the same place where she was diagnosed as having suffered the stroke as a result of the stress of work. Her treating physician, Dr. Roger Weir, is employed by HUH in the neurology department and, the ALJ found, “claimant expected Dr. Weir to inform her supervisors, and their colleagues, of any such connection” be*616tween her work and the stroke.5 The ALJ also found that “the validity of her expectation is clearly corroborated by Dr. Weir’s treatment notes of October 12, 2000, which state, T will speak with Dr. Ford (Program Director).’” The Hospital does not dispute that the stroke was work-related, nor does it claim to have been prejudiced by the lack of timely actual notice. The denial of benefits due to lack of timely notice to the employer, in other words, depends on an ultra-strict interpretation of an exception to the notice requirement of a statute that, we have said, should be “liberally construed for the benefit of the employee” in light of its humanitarian purposes. See Railco Multi-Const. Co. v. Gardner, 564 A.2d 1167, 1169 (D.C.1989).
Under these circumstances, I do not agree with the court’s reversal of the ALJ’s determination that “there was satisfactory cause for claimant’s failure to give timely notice of her claim,” see D.C.Code § 32 — 1513(d)(2) (providing that the Mayor may “excuse ... failure [to give notice] on the ground that for some satisfactory reason such notice could not be given”), without, at a minimum, seeking the agency’s views on the proper interpretation of that statutory provision and its application to the facts of this case.
The court’s decision not to remand is puzzling because there is no pressing reason for the court to decide the issue at this time. The ALJ found that, independent of the issue of notice, claimant is not entitled to disability benefits because there is no evidence that her work stress-related migraine headaches6 have “resulted in any compensable lost wages.” As the ALJ noted, claimant’s successful completion of the medical residency program disproves her claim of disability. Moreover, claims for medical expenses are not precluded by lack of notice. See Safeway Stores, Inc. v. D.C. Dep’t of Employment Servs., 832 A.2d 1267, 1271 (D.C.2003). The only possibility that prevents the issue of notice from being moot, is that claimant might at some future date make another claim against HUH for disability compensation resulting from the work injury she suffered eight years ago, in 2000. Although this is not entirely out of the realm of possibility, it is, I submit, highly unlikely; the more likely scenario is that she would file a claim against her current employer, based on aggravation. That the issue may again materialize some time in the future is not a compelling reason to depart from the norm and forgo the CRB’s input at this juncture on an issue that has repercussions not only for Ms. Tagoe, but also for other claimants.
I would remand the case for the agency’s views on whether Ms. Tagoe’s reasonable expectation that her treating physician, who also was employed by HUH, would notify the Hospital of the work-related nature of her injury, when viewed in the context of her injuries, constituted “satisfactory reasons” to excuse claimant’s *617failure to give timely notice under section 32 — 1513(d)(2).

. Although our remand order specifically asked that the ALJ answer three “factual questions” in this regard, see ante at 608, the court now characterizes the ALJ's finding as "a legal conclusion” that "does not flow rationally from the factual findings on which it is based.” See ante at 611. Regardless of how it is characterized, the ALJ's determination was not reviewed by the CRB and we do not have the benefit of its views on the proper interpretation of section 32-1513(d)(2).


. At the time Teal was decided, this section was codified at D.C.Code § 36-313(a).


. At the time Teal was decided, this section was codified at D.C.Code § 36-313(d)(2).


. The CRB opposed the request for remand "unless the court is of the view that it would benefit from an additional decision” by the CRB, and further states that "if the court is of the view that the CRB’s authoritative construction of the provision would assist the court, a remand would be appropriate.” This is somewhat inconsistent with the CRB's clear exposition of the law with respect to its primary role in interpreting the statute it is charged with implementing. Its reluctance before this court may be due in part to its view that the court intended to limit its jurisdiction on remand.


. The statute provides that notice to the employer's "agent in charge of the business in the place where the injury occurred” suffices to give notice to the employer, if there is no prejudice to the employer. D.C.Code § 32-1513(d)(1). Here, HUH concedes it was not prejudiced. The majority determines, however, that Dr. Weir was not HUH’s "agent” for purposes of notice because he was not claimant’s supervisor, “nor was he charged with any duty as a Hospital employee to report her work-related injury to his superiors.” See ante at 611. As the ALJ did not make any fact-finding in this regard, it is unclear what evi-dentiary basis there is for the court’s determination (the majority does not mention any) that Dr. Weir had no such obligation.


. The ALJ determined the existence of a causal connection, whether the migraines were caused or aggravated by the conditions at work.